RECEIVED

UNITED STATES DISTRICT COURT JUN 24 2019

FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

EDWARD THOMAS KENNEDY, )
Plaintiff,
V. Civil Action No. 19-1761 (UNA)
THE UNITED STATES,
Defendant.
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's pro se Complaint for a
Civil Case Alleging Negligence, which is accompanied by an application to proceed in forma
pauperis. The Court will grant the application and dismiss the complaint for lack of subject matter
jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action “at any time” it
determines that subject matter jurisdiction is wanting).

“Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute,” and it is “presumed that a cause lies outside this limited jurisdiction.”
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted), Under
the doctrine of sovereign immunity, the United States may be sued only upon consent, which must
be clear and unequivocal. United States v. Mitchell, 445 U.S. 535, 538 (1980) (citation omitted).
A waiver of sovereign immunity “must be unequivocally expressed in statutory text, and [it cannot]
be implied.” Lane v. Pena, 518 U.S. 187, 192 (1996) (citations omitted). A party seeking relief
in the district court must at least plead facts that bring the suit within the court’s jurisdiction. See
Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the action.

Plaintiff sues the United States for $10 million in monetary damages. The Federal Tort

Claims Act, 28 U.S.C. §§ 1346(b), 2671-80, waives the United States’ immunity for
certain torts including negligence. Before proceeding in federal court, however, the complainant
must have first presented his claim “to the appropriate Federal agency” and obtained a final written
denial or allowed six months to pass without a final disposition. 28 U.S.C. § 2675(a). Under the
law of this circuit, the presentment requirement is “jurisdictional.” Simpkins v. District of
Columbia Gov't, 108 F.3d 366, 371 (D.C. Cir. 2007). Nothing in the complaint suggests that
plaintiff has pursued his administrative remedy, much less exhausted it. Consequently, this case
will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

DATE: June _ 24,2019 = ASH in

JAMES E. BOASBERG
United States District Judge